Voto particular de conformidad emitido por la
Juez Aso-ciada Señora Rodríguez Rodríguez,
al que se une la Jueza Asociada Oronoz Rodríguez.
No cabe duda de que el País se encuentra sumido en una profunda crisis económica, cuyas consecuencias nos obligan, a todos, a repensar a cabalidad los arreglos insti-tucionales prevalecientes. Así, ante problemas fiscales de gran envergadura que amenazan con trastocar el funciona-miento y la integridad de la Rama Judicial en su totalidad, se precisan propuestas concretas, serias, responsables, que velen por el adecuado funcionamiento de los tribunales del País. Es menester, pues, abordar el asunto en su justa complejidad. Es decir, a este Tribunal le compete no solo velar por el acceso a los foros judiciales —lo cual es esen-cial — , sino también que éstos operen de manera adecuada y eficiente, y estén habilitados para llevar a cabo su fun-ción primordial en nuestra sociedad democrática: impartir justicia.
Por entender que las medidas adoptadas por una mayo-ría de este Tribunal sirven para encaminar soluciones que propendan a solventar los descalabros fiscales que ha su-frido la Rama Judicial y que son, además, el producto de un esfuerzo responsable, ponderado y concienzudo de sus prerrogativas reglamentarias, estoy CONFORME con las *410Resoluciones que hoy se certifican y que enmiendan el Re-glamento de la Administración del Sistema de Personal de la Rama Judicial y establecen los derechos arancelarios respectivamente. Sin embargo, ante las desafortunadas críticas de la disidencia, conviene matizar algunas aseve-raciones que se formulan.
Contrario a lo aseverado, la adopción de los derechos arancelarios avalados por una mayoría de este Tribunal es el resultado de un minucioso estudio de las realidades so-cioeconómicas del País, el cual, además, ha sido realizado sin perder de vista las consideraciones de política pública que propenden a asegurar la accesibilidad de la ciudadanía a las instancias judiciales y que éstas presten servicios de manera equitativa y sensible. Véase Oficina de la Adminis-tración de los Tribunales, Informe técnico sobre los nuevos derechos de aranceles por el trámite de acciones civiles en el Tribunal General de Justicia, 17 de febrero de 2015 (elabo-rado en virtud de la Ley Núm. 47 de 30 julio de 2009, según enmendada, 32 LPRAsec. 1476). Expresar lo contra-rio es faltarle a la verdad. Así, el aumento a los derechos arancelarios no responde al mero capricho de una mayoría de este Tribunal, sino que fue el resultado de un ajuste equitativo en función de la tasa de inflación. Véase Id., pág. 5.
Por otra parte, es menester señalar que la aprobación de los derechos arancelarios en cuestión no trastoca las exenciones que procuran facilitar el acceso a los tribunales, en atención a determinadas consideraciones de política pública. Por ejemplo, se eximirá del pago de aranceles en pleitos civiles en que se reclamen exclusivamente alimen-tos, por la primera alegación de la parte demandada en pleitos de expropiación forzosa y por peticiones de habeas corpus. Además, se exime del pago de aranceles la celebra-ción de bodas, cuando se trate de personas indigentes. Añá-dase a lo anterior el derecho estatutario a litigar in forma pauperis —que no se verá afectado por el aumento de los *411derechos arancelarios — , el cual procura que los ciudada-nos más desaventajados puedan, efectivamente, vindicar sus derechos en los foros judiciales del País. Véanse: 32 LPRAsec. 1482; Gran Vista I v. Gutiérrez y otros, 170 DPR 174, 191 (2007) (“Los estatutos aprobados para permitir la litigación in forma pauperis cumplen el propósito de abrir las puertas de los tribunales a todos los ciudadanos, no empece la incapacidad económica de algunos para sufragar los costos asociados a un litigio”). Ese derecho ha sido ple-namente reconocido en las diversas instancias que confor-man nuestro Sistema Judicial.(1) Lo cierto es que la disi-dencia no propone alternativas reales y concretas para atajar la grave crisis fiscal que sufre la Rama Judicial. E igual de cierto es que no hay soluciones cómodas para pro-blemas complejos. Es hora de tener una cita con la realidad.(2) La disidencia, más que nada, se enfrasca en un soflama populista en el que los expositores dan la impre-sión de que solo interesan alzarse como redentores y pro-tectores de los “más débiles”, pues no proponen ni una me-dida concreta para enfrentar los problemas reales que nos aquejan y lograr, de esta forma, aminorar el “perjuicio” que alegan intentan vindicar. En momentos difíciles, de inusi-tada complejidad, la retórica no basta. Se precisan, pues, personas dispuestas a tomar medidas serias, si bien con suma sensibilidad y de manera equitativa.
No puedo concluir sin expresar mi profundo lamento y completo rechazo a la práctica que se ha entronizado en este Tribunal en tiempos recientes de filtrar a destiempo información y documentación confidencial de la labor de los *412Jueces y de este Tribunal. Esta es una táctica propia del mundo de la política partidista, donde se utiliza como meca-nismo para ejercer presión pública, o para deslegitimar al opositor o para granjearse el favor de terceros. Favor que, por la naturaleza de cómo se adquiere, es necesariamente efímero. Así, cabría preguntarse en este caso a qué responde semejante divulgación. Ello, sin lugar a dudas, atenta contra la dignidad de la función judicial en la medida en que, como poco, crea la impresión de que se pretende influenciar la toma de decisiones de este Tribunal a través de presiones indebidas. Y es que, penosamente, no se tiene conciencia de que “ [e] 1 secreto de las deliberaciones y las votaciones de los jueces es indispensable a cualquier tribunal colegiado”, y se es indiferente al efecto perjudicial que tal proceder tiene sobre esta Institución. R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ramallo Bros. Printing, 1997, Vol. I, pág. 67. Es una lástima que esa “poderosa tradición de secreto judicial” que se respetaba ri-gurosamente en el pasado, se eche a un lado en el afán de ganar ventajerías momentáneas. Id., pág. 69.
Por todo lo anterior, estoy CONFORME con las Resolu-ciones adoptadas por la mayoría de este Tribunal, las cuales constituyen un primer paso en el arduo proceso de adminis-trar la Rama Judicial conforme a la situación económica que atraviesa el País, sin perder de vista los principios que in-forman la labor que nos ha sido encomendada.
— O —

(1) Véase Reglas para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico, R. 18 (4 LPRAAp. II-B); Regla 78 del Regla-mento del Tribunal de Apelaciones, 4 LPRAAp. XXII-B. Cf. Regla 47 del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B. En lo que respecta a la Regla 47 de este Tribunal, conviene señalar que ésta —al disponer para traducciones in forma pauperis— bien pudiera mitigar los costos de traducción para las personas con escasos recursos económicos que pretendan revisar sentencias de este Foro ante el Tribunal Supremo de Estados Unidos.


(2) Wolfgang Scháuble, Ministro de Finanzas de la República Federal de Alemania.